The county attorney of Bryan county filed his petition duly verified in the county court of Bryan county on November 4, 1915, seeking to confiscate certain personal property, among which was the wagon and team involved in this appeal.
Notice of hearing was served on the same day upon several parties in whose possession the property was found at the time of its seizure, and on November 18, 1915, one Mrs. H. McInnes interpleaded and claimed the wagon and team as her own, and that if it was being used for any purpose in violation of law, it was without her knowledge and consent, and likewise the Coalgate State Bank interpleaded and asserted a mortgage lien upon the same, and that it had never given its consent and was without knowledge that the same was to be used in violation of law. Mrs. McInnes and the bank asked that the property be returned to them. The cause was tried by the court without a jury, and a judgment rendered, confiscating said property to the state and denying to Mrs. McInnes and the bank the relief sought by them.
The evidence fails to connect the property involved with any unlawful use.
Mrs. McInnes has appealed here and has briefed the questions of law involved, but the county attorney has filed no brief, nor has he sought any time within which to file one, and, inasmuch as the contentions urged by the brief of the attorney for the interpleader seem to be well taken and supported by authority, this cause is reversed and remanded for a new trial, on account of the failure of the county attorney to brief said cause.
By the Court: It is so ordered.